Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 06/23/2022, in response to the rejection of claims 1-3, 5-7, 15-19 from the non-final office action, mailed on 03/31/2022, by amending claims 1, 15-16, 18-19 and canceling claim 5, is acknowledged and will be addressed below.

Election/Restrictions
Claims 9-14 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim interpretation
(1) The “wherein the partial etching portion has a length measured in the second direction that is smaller than a width of each of the at least one first mask stick measured in the second direction” of Claim 1 will be examined inclusive of the interpretation of the length (l) and width (w1) of the applicants’ Fig. 3A.

(2) In regards to the “and wherein the at least one second mask stick is welded onto the at least one first mask stick” of Claim 1,
The “welded” is considered as a product-by process limitation.
Consequently, when a stick is connected to another stick, it is considered sufficiently meeting the claim language, no matter how it is connected, such as by welding, fastening, or any other known processes. 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, see MPEP 2113.

(3) In regards to the “hybrid” of Claim 18,
According to the applicants’ specification, the term "hybrid type" indicates that the mask stick assembly can be used to create multiple deposition areas of different sizes.
Therefore, when an apparatus of a prior art teaches an adjustable deposition area, it will be considered meeting the limitation.
Further, the claim does not require a specific feature for the “hybrid”, therefore, when an apparatus of a prior art teaches all the limitation of claim body, it also will be considered meeting the limitation.
Lastly, it also will be examined inclusive of dictionary definition, such as “a mixture of different things or styles”, see Macmillan Dictionary.

(4) In regards to the “display panel” of Claim 18,
The “display panel” is an identity of the substrate to be processed by the claimed “mask frame assembly”, therefore, a feature regarding to the substrate do not add a patentable weight to the claimed apparatus, which is the mask frame assembly.
Consequently, when a prior art merely teaches a substrate, it will be considered meeting the limitation, see the MPEP citations below.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3, 6-7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claims 2 and 19 recite “a portion”. There is insufficient antecedent basis for this limitation in the claim. Because of the new limitation “a portion” of claims 1 and 18, the limitation will be examined inclusive of “the portion”.
Further, the whole sentence “wherein the partial etching portion is arranged in each of the at least one first mask stick at a portion where each of the at least one second mask stick is respectively mounted” and “wherein the partial etching portion is arranged in a portion of each of the at least one first mask stick on which each of the at least one second mask stick is respectively mounted” of Claims 2 and 19 appear to be redundant, because claims 1 and 18 recites the feature.
An appropriate correction by removing it is respectfully requested.

Further, Claim 19 includes the “and the first thickness of each of the at least one first mask stick is greater than the second thickness of each of the at least one second mask stick”, which repeats the same feature of the amended claim 18, see the “wherein a first thickness of each of the at least one first mask stick is greater than a second thickness of each of the at least one second mask stick”.
An appropriate correction is respectfully requested.

(2) Claim 7 recites “an end”. There is insufficient antecedent basis for this limitation in the claim, because of the new limitation “first end” and “second end” of claim 1.
An appropriate correction is respectfully requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
(1) Because of the amendment of Claim 16, the claim 16 merely recites “wherein the plurality of third mask sticks include a plurality of stick portions”. It merely repeats the same language, because there is no structural difference between the “plurality of third mask sticks” and the “plurality of stick portions”.
Therefore, the limitation of claim 16 fails to further limit the “plurality of stick portions” of Claim 1.

(2) Claim 17 recites the “wherein the plurality of deposition areas are respectively arranged in spaces partitioned by connecting the at least one first mask stick, the at least one second mask stick, and the plurality of third mask sticks to one another”.
The limitations appears to be the same as the feature of the amendment of claim 1, which are the combination of “a plurality of third mask sticks coupled to ends of each of the at least one first mask stick and the at least one second mask stick and defining a plurality of deposition areas” and “wherein a portion where the at least one first mask stick and the at least one second mask stick are connected to each other is located in the opening defined by the plurality of third mask sticks”.
Therefore, claim 17 fails to further limit the Claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-7 and 15-19 are rejected under 35 USC103 as being unpatentable over MCGILLIARD (US 3323490, hereafter ‘490) in view of Lee et al. (US 20080118743, hereafter ‘743), Min (US 20170141313, hereafter ‘313) and Park (US 20110146573, hereafter ‘573).
Regarding to Claim 1, ‘490 teaches:
Adjustable mask (title, note Fig. 1 shows the mask is an assembly combined by multiple components, the claimed “A mask frame assembly”);
Rectangular base 10 to which is attached a frame body 12 (Fig. 2, lines 56-57 of col. 2, note Fig. 3 shows an opening inside the base 10, the claimed “comprising: a mask frame including an opening and a mask stick assembly arranged on the mask frame”);
A grid is formed within the frame by a plurality of shielding members 20 which extend between sides 14 and 14a and supporting members 18 which extend between sides 16 and 16a of frame 12 and which intersect the shielding members (lines 66-71 of col. 2, note the member 20 is the first mask stick, the member 18 is the second mask stick, the sides 14, 16 of the frame is the third mask sticks, the claimed “and comprising at least one first mask stick extending in a first direction, at least one second mask stick extending in a second direction intersecting the first direction, and a plurality of third mask sticks coupled to ends of each of the at least one first mask stick and the at least one second mask stick and defining a plurality of deposition areas”);
At spaced intervals along the length of shielding member 20 are several cut out sections 32. These cut out sections are of such configuration and dimension that supporting members (18 of FIGURE 1) can be inserted into them (lines 22-25 of col. 3, note according to Figs. 1 and 3, a thickness of the supporting member 18 is thinner than a thickness of the shielding member 20, the claimed “wherein a first thickness of each of the at least one first mask stick is greater than a second thickness of each of the at least one second mask stick, wherein the at least one first stick has a partial etching portion where the at least one first mask stick and the at least one second mask stick are coupled to each other and overlap in a plan view” and “and wherein the at least one second mask stick is, onto the at least one first mask stick);
Fig. 2 shows a quadrangular shape formed by the sides 14, 16 of the frame 12 (the claimed “wherein the plurality of third mask sticks are connected to one another to form a quadrangular shape”);
Fig. 2 shows the grid form by the shielding and supporting members, which are the first mask stick and the second mask stick (the claimed “wherein the at least one second mask stick is coupled to the at least one first mask stick, and a second end of the at least one second mask stick is coupled to one of the plurality of third mask sticks”).

‘490 teaches the mask sticks are connected, but ‘490 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) wherein the partial etching portion has a length measured in the second direction that is smaller than a width of each of the at least one first mask stick measured in the second direction,
(1B) and wherein the at least one second mask stick is welded onto the at least one first mask stick, and welding points are arranged along an edge of an end of the at least one second mask stick over the partial etching portion in an inner region of the at least one first mask stick,
(1C) wherein a first end of the second mask stick mounted on the partial etching portion does not extend to an outer edge of the first mask stick,
(1D) wherein the first end of the at least one second mask stick is coupled to the at least one first mask stick, and a second end of the at least one second mask stick is coupled to one of the plurality of third mask sticks, and wherein a portion where the at least one first mask stick and the at least one second mask stick are connected to each other is located in the opening defined by the plurality of third mask sticks.

In regards to the limitation of 1D:
‘743 is analogous art in the field of deposition mask (title). ‘743 teaches the deposition masks 100 in FIG. 6A, FIG. 6B, and FIG. 6C include a large-sized opening 109b formed in one area and middle- and small-sized openings 109c, 109d, and 109e formed in the other areas ([0084], note one end of the first inner stick B1 of Fig. 6B is coupled to first side of the outer frame 106 and the other end of the inner stick B1 is coupled to second side of the outer frame 106, thus it corresponds to the applicants’ first stick 310, and one end of the second inner stick B3 of Fig. 6B is coupled to the third side of the outer frame 106 and the other end of the stick B3 is coupled to the first inner stick B1, thus it corresponds to the applicants’ second stick 340. The openings formed by the coupled portions by the inner sticks B1 and B3 are located in the opening of frame 102 of Fig. 5A to define deposition areas).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the grid shaped mask of ‘490 so to have different sized openings, for instance, as taught by ‘743, by coupling some of the shielding members 20 and supporting members 18 of ‘490, thus forming the various openings 109b, 109c, for the purpose of providing different deposition pattern form. Various types of deposition mask patterns are commonly used in the art, depending on a desired application of the product.

In regards to the limitation of 1A and 1C:
As discussed in ‘490 above, the shielding member 18 is coupled to the shielding member 20 by the cut out section.
Further, as discussed in the limitation of 1D above, the shielding members 18, 20 of ‘490 were modified to have different sized pattern openings by coupling one end of the shielding member 18 to the shielding member 20. 
‘313 is analogous art in the field of mask frame assembly (title). ‘313 teaches the first support bar 130 may be disposed in the opening and may have ends coupled to the second frames 112. The ends of the first support bar 130 may be mounted in and fixed to a first groove 113 of the second frames 112 ([0044], note Fig. 1 shows the groove 113 has a length in the x-direction and the length is smaller than a width of the frame 112 in the x-direction, thus the bar 130 does not extends to an outer edge of the frame stick).

Consequently, as discussed in the teaching of the limitation of 1D, when forming different sized pattern form by coupling one end of the shielding member 18 to the shielding member 20, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the cut out section of ‘490, so to have a length smaller than a width of the shielding members 20 in the width direction, thus it does not extend to outer edge, as taught by ‘313, for its suitability as a mounting method with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.
Emphasized again, when a groove for mounting a stick is applied, adjusting a size of the groove to discover an appropriate mounting force merely involves only routine skill in the art, see MPEP 2144.05.

Still furthermore, the applicants may argue that each supporting member 18 is a one piece member, thus the two end are only coupled to the frame sides would have disposed opposite, therefore, it cannot form different openings sizes.
In response, the examiner refers that MPEP clearly guides making an integral structure separable (e.g. in a plurality of pieces), or making separable pieces into one piece construction, is an obvious matter, see MPEP 2144.04.

Therefore, even if ‘490 is silent about the separation, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed an integral structure of the supporting member into plural pieces, for the purpose of forming various pattern of deposition area, depending on the desired pattern, and/or since it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), would require an only ordinary skill.

In regards to the limitation of 1C:
‘573 is analogous art in the field of mask assembly (title). ‘573 teaches members 31 and 32 are, welded to the frame 20 ([0035], and also see spot weld SP1/SP2, note each spot weld clearly teaches welding point arranged along an edge of an end of the stick over the partial etching portion in an inner region of the stick).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have fastened the members of ‘490 by the spot weld arranged along an edge of the member, for its suitability as a connection method with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Still furthermore, the applicants may argue that ‘573 teaches each spot welding SP5/SP6 on the mask stick has one welding point per stick, therefore, it fails to teach the claimed plural welding points arranged along an edge of the end of the stick.

In response, the examiner points out SP1/SP2 of ‘573, again, having plural welding points along an edge. It appears it is a mere matter of size or number. Further, the examiner refers again to MPEP 2144.04 guiding making an integral structure separable (e.g. in a plurality of pieces), or making separable pieces into one piece construction, is an obvious matter.

Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified one welding point into plural smaller sized welding points arranged along an edge of the end of the stick, for the purpose of providing uniform fixing force on each of the plural welding points along the edge, and/or since it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces) would require only ordinary skill, see MPEP 2144.04.

Regarding to Claims 2-3,
‘490 teaches at spaced intervals along the length of shielding member 20 are several cut out sections 32. These cut out sections are of such configuration and dimension that supporting members (18 of FIGURE 1) can be inserted into them (lines 22-25 of col. 3, note see also the illustration below, the claimed “wherein the partial etching portion is arranged in each of the at least one first mask stick at a portion where each of the at least one second mask stick is respectively mounted, and the partial etching portion of each of the at least one first mask stick has a third thickness that is smaller than the first thickness of other portions of the at least one first mask stick” of Claim 2, and “wherein a depth of the partial etching portion is the same as the second thickness of the second mask stick” of Claim 3).

    PNG
    media_image1.png
    200
    478
    media_image1.png
    Greyscale


Regarding to Claim 6,
Fig. 2 of ‘490 shows a uniform width of the supporting member 18 along the length, and also Fig. 6B of ‘743 shows uniform width of the blocking part B3 between the openings 109c (the claimed “wherein a width of the at least one second mask stick is uniform along a length direction of the at least one second mask stick”).

Regarding to Claim 7,
‘490 is silent about the “wherein a width of an end of each of the at least one second mask stick that is mounted on the partial etching portion is greater than a width of other portions of the at least one second mask”.

However, when combining two objects by contacting one surface of the first object to one surface of the second object, it is factual that increasing the contact surfaces between the two objects enhances clamping force therebetween, thus increasing connection reliability.

    PNG
    media_image2.png
    268
    367
    media_image2.png
    Greyscale


Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have increased a width of the ends of the connecting members, for the purpose of enhancing clamping force therebetween, thus increasing connection reliability. Since the two members of ‘490 has the connection at the end of the member, only the end portions would have been increased, thus the end portion would have a greater width than other portion of the member.

Still furthermore, as explained above, a dimension of the connection surfaces controls connection reliability, thus the dimension is a result effect parameter to control the connection reliability (the applicants may refer to US 20100224125, [0026]).

Consequently, even if ‘490 is silent about the feature of claim 7, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found a proper dimension of the connection surfaces, for instance, greater or smaller width, for the purpose of controlling clamping force therebetween, thus controlling connection reliability, and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Regarding to Claim 15,
‘490 teaches a grid form, thus both ends of the one stick is intrinsically coupled to two different sides of the frame. Further, as discussed in the Claim 1 rejection above, the mask of ‘490 is modified to have different sized opening, such as Fig. 6B of ‘743, thus the large opening is formed by partitioning through coupling both ends of one inner stick to two different sides of the frame (the claimed “wherein each of two opposite ends of each of the at least one first mask stick is coupled to at least two different third mask sticks among the plurality of third mask sticks”).

Regarding to Claim 16,
Fig. 2 of ‘490 shows plural sides of the frame 12 (the claimed “wherein the plurality of third mask sticks include a plurality of stick portions”).

Regarding to Claim 17,
As discussed in the Claim 1 rejection above, the mask of ‘490 is modified to have different sized opening, such as Fig. 5A or 6B of ‘743 (the claimed “wherein the plurality of deposition areas are respectively arranged in spaces partitioned by connecting the at least one first mask stick, the at least one second mask stick, and the plurality of third mask sticks to one another”).

Regarding to Claims 18-19,
Claims 18-19 are rejected for substantially the same reason as claims 1 and 2 rejection above.

Response to Arguments
Applicants’ arguments filed on 06/23/2022 have been fully considered but they are not persuasive.
In regards to the 35 USC103 rejection of Claim 1, applicants argue that the cited prior art, whether taken alone or in combination, do not teach or suggest the features, as required by Claims 1 and 19, because, first, the examiner admits McGilliard (‘490) does not disclose the features of independent claim 1, second, According to Lee (‘743), the plurality of sticks provided in the mask sheet 106 are integrally connected to each other and the thicknesses of the plurality of sticks are the same, third, According to Min (‘313), the first support bar 130 does not correspond to the second mask stick 340 of the present invention and a portion where the first support bar 130 and the second frame 112 are connected to each other is not located in the opening defined by the second frame 112, and lastly, According to Lee (‘573), the spot welds SP1/SP2 are formed when the division mask 40 is welded on frame 20, see pages 10-11. 
This argument is found not persuasive. 
The examiner maintains the feature was clearly taught by the cited references, alone or in combination, as discussed in the claim rejection above, thus a prima facie case of obviousness has clearly been established.
The arguments are attacking the cited references individually. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In details, first, the separate plurality of sticks in the mask and different thickness are already taught by ‘490, thus ‘743 does not need to teach it.
Second, a first mask stick mounted on a groove of a second mask is already taught by ‘490 and further the feature that the portion where the first and second mask sticks are connected to each other is located in the opening defined by the third mask sticks is also taught by ‘490, thus ‘313 does not need to teach it. The only deficiency of ‘490 is the groove does not extend to an outer edge of a stick. ‘313 clearly teaches the feature.
Third, a connection between the first and second stick is already taught by ‘490, thus ‘573 does not need to teach it. The only deficiency of ‘490 is that the connection is formed by welding. ‘573 clearly teach the feature. Further use of welding on a mask stick, mask sheet, or frame is mere differen use, which is an intended use.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718